Case 19-31632-KRH   Doc 14   Filed 04/09/19 Entered 04/09/19 13:08:16   Desc Main
                             Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

      In re Russell S. Parrish
            Jay M. Parrish
                     Debtors                                Case No. 19-31632-KLP

                                                                          Chapter 13

                                                       Judge Kevin R. Huennekens

                             MOTION OF DEBTORS FOR EXTENSION
               OF TIME TO FILE CHAPTER 13 PLAN AND SCHEDULES/STATEMENTS
      NOTICE IS HEREBY GIVEN THAT ANY PARTY OBJECTING TO THE EXTENSION OF
      TIME REQUESTED HEREIN SHALL FILE WRITTEN OBJECTIONS WITH THE COURT
      WITHIN FIVE BUSINESS DAYS AFTER SERVICE OF THE MOTION BY THE DEBTOR
           Come now Russell and Jay Parrish, the above-named debtors and
      debtors in possession, through counsel, and move this court
      pursuant to Fed R Bankr P 9006 for an order granting them an
      extension of time to file their Schedules, Statements and Chapter
      13 plan as mandated by Fed R Bankr P 3015. The Petition Date in
      this case is March 27, 2019, and this Motion is timely made before
      the expiration of the date for filing their Schedules and Chapter
      13 Plan. Further, the date for the first meeting of creditors in
      this case under 11 USC Section 341 has been set for May 16, 2019,
      at 9:00 am, a date after the date the schedules, statements and
      plan would be due if this motion were granted. As grounds for their
      Motion, the Debtors respectfully state that they are still
      gathering information for counsel in order to complete the
      schedules, statements and plan due to the fact that this case was
      filed the same day they first met with counsel due to possible tax
      lien issues.

           Dated: 4/9/2019                              Respectfully submitted,
                                                         Russell and Jay Parrish

                                                       By: _/s/ Ellen P. Ray_____
                                                           Ellen P. Ray, Esq.
                                                           1701 W. Main Street
                                                           Richmond, VA 23220
                                                           (804) 355-1800
                                                           Va. St. Bar No. 32286
                                                           Counsel for Debtor
                                CERTIFICATE AND PROOF OF SERVICE

                I certify that on the 26th day of July, 2016, I served a
      copy of the foregoing notice on the United States Trustee, 701 E.
      Broad Street, Rm 4304, Richmond, VA 23219 and Suzanne Wade,
      Trustee, PO Box 1780, Richmond, VA 23218-1780 as well as all
      creditors as listed on the matrix attached hereto.
                                          __/s/ Ellen P. Ray____________
Case 19-31632-KRH   Doc 14   Filed 04/09/19 Entered 04/09/19 13:08:16   Desc Main
                             Document     Page 2 of 2


                                                   Ellen P. Ray
